                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


ASHLEY SIMPSON and GARY
SIMPSON,

                    Plaintiffs,

v.                                                  Case No: 6:18-cv-2010-Orl-40GJK

UNITED PROPERTY & CASUALTY
INSURANCE COMPANY,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Defendant's United Property & Casualty

Insurance Company Motion to Dismiss Plaintiff’s Claims for Attorneys' Fees and Costs

Pursuant to Florida Law (Doc. 5) filed on November 26, 2018. The United States

Magistrate Judge has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed January 30, 2019 (Doc. 24), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The United Property & Casualty Insurance Company Motion to Dismiss

Plaintiff’s Claims for Attorneys' Fees and Costs Pursuant to Florida Law (Doc. 5) is

GRANTED.
      3.     Plaintiffs’ claims for attorneys’ fees and costs pursuant to Florida Statutes

§§ 626.9373 and 627.428 are DISMISSED.

      DONE AND ORDERED in Orlando, Florida on February 14, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           2
